The original opinion in this case expresses the view of BRICKEN, J., who still adheres to the principles there announced. The Presiding Judge and the writer, after a further consideration of the case, are of the opinion that the application for rehearing should be granted and the judgment reversed and the cause remanded for the following reasons:
It is undoubtedly the law of this state that under a fieri facias against the goods of one member of a partnership his interest in the tangible assets of the partnership may be levied on and sold, but only such interest as he has; the right acquired by such purchase is the right of the partner whose interest was sold and only his right, subject to all the liens, incumbrances, or infirmities affecting it as assets of the partnership. It is not a separate and exclusive right to any part or portion of it, or any right of any kind to any one part rather than to any other part, or any other right or interest than was held by the execution debtor as a member of the partnership. The ownership of each partner is subject to the ownership of all the other partners, and all the partners together hold the property subject to the right of the partnership to apply all of its funds to the payment of the partnership debts. The real ownership of all the chattels is vested in the firm, and the interest of each partner is merely a right to *Page 87 
share in the profits of the business during its continuance, or in a division of the property upon dissolution after all the partnership obligations have been satisfied. No one partner has a separate ownership of or right to possess exclusively any part of the partnership assets, and a successor to his interest by purchase at an execution sale can acquire no greater interest than he has. Daniel v. Owens  Co., 70 Ala. 297; Tait v. Murphy, 80 Ala. 440, 2 So. 317; Farley v. Moog, 79 Ala. 148, 59 Am. Rep. 585.
And while the interest of a partner in the partnership may be levied upon and sold, if the sheriff, in total disregard and denial of the rights of the partnership, levies upon and sells the partnership property as the property of one of the individual partners under an execution against such member, the sheriff is a trespasser as to the partnership, and his act is a conversion of the partnership property. Moore v. Pennell,52 Me. 162, 83 Am. Dec. 500; Waddell v. Cook, 2 Hill (N.Y.) 47, 37 Am. Dec. 372; Zoller v. Grant, 3 N.Y. Supp. 539; Bates v. James, 10 N.Y. Super. Ct. 45; Walsh v. Adams, 3 Denio (N.Y.) 125; Atkins v. Saxton, 77 N.Y. 195; Michalover v. Moses,19 A.D. 343 46 N.Y. Supp. 456; Williams v. Lewis,115 Ind. 45, 17 N.E. 262, 7 Am. St. Rep. 403; Skavdale v. Noyer,21 Wash. 10, 56 P. 841, 46 L.R.A. 481. And the partnership can maintain an action against him to recover damages resulting from such conversion. 20 Rawle C. L. p. 952; Moore v. Pennell,52 Me. 162, 83 Am. Dec. 500; Waddell v. Cook, 2 Hill (N.Y.) 47, 37 Am. Dec. 372.
Such a sale being illegal and rendering the officer a trespasser ab initio, the action may properly be brought in the name of the partners, and they will be entitled to recover full value of the goods sold. Moore v. Pennell, supra.
At common law the ownership of partnership property, as well as partnership obligations, were joint only, each partner holding his interest for the joint benefit of the other members and for the firm, the firm being all of the partners, and hence the process and pleadings in every action require the disclosure of the first name and surname of all the parties thereto for the purpose of rendering judicial proceedings certain and conclusive as between the parties and to give full force and effect to the doctrine of res judicata. 20 Rawle C. L. p. 920; Willis v. Barron, 143 Mo. 450, 45 S.W. 289, 65 Am. St. Rep. 673.
The rulings of the trial court were not in accord with the foregoing views. The application for rehearing is granted, the judgment of affirmance is set aside, the judgment of the trial court is reversed, and the cause is remanded.
Reversed and remanded.